
	
		I
		111th CONGRESS
		1st Session
		H. R. 3829
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to reduce the
		  amount of Federal highway funding available to States that do not enact a law
		  prohibiting the use of certain communication devices while operating a motor
		  vehicle, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fighting Occupied Cell Use So Everyone Drives More Safely
			 Act of 2009 or the FOCUS Act of
			 2009.
		2.Operation of
			 motor vehicles while using a communication device
			(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					167.Operation of
				motor vehicles while using a communication device
						(a)DefinitionsIn
				this section, the following definitions apply:
							(1)Communication
				deviceThe term
				communication device means any mobile telephone or other portable
				electronic communication device with which a user engages in a call or writes,
				sends, or reads a message.
							(2)Motor
				vehicleThe term motor vehicle has the meaning given
				the term in section 154(a).
							(b)Withholding of
				apportionments for noncompliance
							(1)In
				generalOn October 1 of the second fiscal year beginning after
				the date of the issuance of the regulations under subsection (d), and annually
				thereafter, the Secretary shall withhold 25 percent of the amount required to
				be apportioned to any State under each of paragraphs (1), (3), and (4) of
				section 104(b) for the fiscal year if the Secretary determines that the State
				does not satisfy the requirement under paragraph (2) of this subsection as of
				that date.
							(2)RequirementA
				State satisfies the requirement under this paragraph if the State has enacted
				and is enforcing a law that—
								(A)except in the
				event of an emergency, prohibits an operator of a moving motor vehicle
				from—
									(i)utilizing any
				communication device if such operator is under the age of 21; and
									(ii)utilizing a
				hand-held communication device if such operator is 21 years of age or older;
				and
									(B)requires, upon
				conviction of a violation of a prohibition under subparagraph (A), the
				imposition of penalties in accordance with the requirements for minimum
				penalties described in the regulations issued under subsection (d).
								(c)Recovery of
				funds withheldAll funds withheld under this section from
				apportionment to a State for 1 or more fiscal years shall be available for
				apportionment to the State immediately upon a determination by the Secretary
				that the State satisfies the requirement under subsection (b)(2).
						(d)RegulationsNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall issue regulations to carry out this section, including requirements for
				minimum penalties for violations of a prohibition under subsection (b)(2)(A)
				that—
							(1)specify a minimum
				penalty for a first offense; and
							(2)stipulate that
				penalties shall be graduated for repeated
				offenses.
							.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						167. Operation of motor vehicles while using a communication
				device.
					
					.
			
